DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inkjet head, the a scattering prevention hole located in the upper direction  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: it contains numerous idiomatic English grammar issues.  For example, some sentences do not begin with a capital letter and/or incorrect words are used.  For example, guard and guide are used synonymously.  However, they are not the same.  The phrase “pass over” is not the same as through.  If something is passing over, it does not mean it is going/passing through something.  It is not clear if the partition walls are the referenced adjacent partition.  CDA is not defined.  It must be defined before the abbreviation is used.  The list is not complete because there are too many instances.  Appropriate correction is required.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  
Claim Objections
Claims 3, 5, 6, 13 and 15 are objected to because of the following informalities:  With regard to claims 3 and 13, hold in line 4, should be holds.  With regard to claims 5, 6 and 15, they do not have a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, 10-11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 3 and 13, there is a lack of antecedent basis with regard to the claimed upper direction and lower direction.
With regard to claims 6 and 16, there is a lack of antecedent basis with regard to the claimed adjacent wall
With regard to claims 9-10, it is unclear what function the buffer is performing.  As claimed, it appears to be separating and passing liquid and gas.  Yet, with regard to claim 10, this same buffer (filter provided, therein) does not pass a liquid and gas.  Please clarify, they seem to be at odds with each other.
With regard to claim 10, there is a lack of antecedent basis with regard to the guard filter.
With regard to claim 11, there is a lack of antecedent basis with regard to the inkjet head.
With regard to claim 16, it is unclear how the liquid chemical is allowed to pass over to the adjacent partition through the scattering prevention holes. Passing over is wholly inconsistent with passing through.  What is meant by the liquid is “allowed?”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 7-9, 11, 12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR10-2014-0003986A to Choi et al. “Choi” as modified by KR10-2003-0069599A to Han et al. “Han.”
With regard to Claim 1, Choi teaches an ink tank (600) for a liquid chemical discharging apparatus comprising: 
a liquid chemical receiving portion (610) in which a liquid chemical is stored; 
a liquid chemical discharge port (620) supplying the liquid chemical to an inkjet head (400); 
a pressure control port (700) for controlling pressure of the liquid chemical receiving portion [0049]. 	Choi teaches the claimed invention except for a partition wall which is provided in the liquid chemical receiving portion to partition the liquid chemical receiving portion.
	However, Han teaches (FIG. 4) a partition wall (230) which is provided in the liquid chemical receiving portion to partition the liquid chemical receiving portion.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed inventio to modify Choi with the teachings of Han to maintain negative pressure in an ink storing section of the ink cartridge within a predetermined range without using porous foam (Purpose).
With regard to Claim 2, Choi teaches the claimed invention except for wherein a plurality of scattering prevention holes are formed in the partition wall to prevent the scattering of the liquid chemical.
	However, Han teaches wherein a plurality of scattering prevention holes (P) are formed in the partition wall (230) to prevent the scattering of the liquid chemical (fig. 4).  The same motivation applies as discussed in claim 1 above.
With regard to Claim 4, Choi teaches the claimed invention except for wherein the partition wall includes a first partition; and the liquid chemical is injected into the liquid chemical receiving portion through a plurality of scattering prevention holes which is formed in the first partition wall. 
	However, Han teaches wherein the partition wall includes a first partition (230); and the liquid chemical is injected into the liquid chemical receiving portion through a plurality of scattering prevention holes (P) which is formed in the first partition wall (fig. 4).  The same motivation applies as discussed in claim 1 above.
 	With regard to Claim 7, Choi teaches the claimed invention except for wherein a buffer portion is formed between the pressure control port and one side surface of the liquid chemical receiving portion to prevent the backflow of the liquid chemical.
	However, Han teaches wherein a buffer portion (640) is formed between the pressure control port and one side surface of the liquid chemical receiving portion to prevent the backflow of the liquid chemical [0072].  The same motivation applies as discussed in claim 1 above.
With regard to Claim 8, Choi teaches the claimed invention except for wherein a backflow prevention groove is formed on one side surface of the liquid chemical receiving portion adjacent to the buffer portion to prevent the backflow of the liquid chemical.
	However, Han teaches wherein a backflow prevention groove is formed on one side surface of the liquid chemical receiving portion adjacent to the buffer portion to prevent the backflow of the liquid chemical [0039].  The same motivation applies as discussed in claim 1 above.
	With regard to Claim 9, Choi teaches the claimed invention except for wherein a guide filter is provided in the buffer portion to separate and pass liquid and gas components.
	However, Han teaches wherein a guide filter is provided in the buffer portion to separate and pass liquid and gas components [0072].  The same motivation applies as discussed in claim 1 above.
	With regard to Claim 11, Choi teaches ( fig. 1) a liquid chemical discharging apparatus comprising:
a head (400) discharging droplets; and
an ink tank (600) for supplying a liquid chemical to the head (400),
wherein the ink tank (600) comprises
a liquid chemical receiving portion (610) in which the liquid chemical is stored;
a liquid chemical discharge port (620) supplying the liquid chemical to the inkjet head;
a pressure control port (700) for controlling pressure of the liquid chemical receiving portion. 
Choi teaches the claimed invention except for a partition wall which is provided in the liquid chemical receiving portion to partition the liquid chemical receiving portion.
However, Han teaches (FIG. 4) a partition wall (230) which is provided in the liquid chemical receiving portion to partition the liquid chemical receiving portion.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed inventio to modify Choi with the teachings of Han to maintain negative pressure in an ink storing section of the ink cartridge within a predetermined range without using porous foam (Purpose).
With regard to Claim 12, Choi teaches the claimed invention except for wherein a plurality of scattering prevention holes are formed in the partition wall to prevent the scattering of the liquid chemical.
	However, Han teaches wherein a plurality of scattering prevention holes (P) are formed in the partition wall (230) to prevent the scattering of the liquid chemical (fig. 4).  The same motivation applies as discussed in claim 11 above.
	With regard to Claim 14, Choi teaches the claimed invention except for wherein the partition wall includes a first partition; and the liquid chemical is injected into the liquid chemical receiving portion through a plurality of scattering prevention holes which is formed in the first partition wall. 
	However, Han teaches wherein the partition wall includes a first partition (230); and the liquid chemical is injected into the liquid chemical receiving portion through a plurality of scattering prevention holes (P) which is formed in the first partition wall (fig. 4).  The same motivation applies as discussed in claim 1 above.
	With regard to Claim 17, Choi teaches the claimed invention except for wherein a buffer portion is formed between the pressure control port and one side surface of the liquid chemical receiving portion to prevent the backflow of the liquid chemical.
	However, Han teaches wherein a buffer portion is formed between the pressure control port and one side surface of the liquid chemical receiving portion to prevent the backflow of the liquid chemical [0072].  The same motivation applies as discussed in claim 11 above.
	With regard to Claim 18, Choi teaches the claimed invention except for wherein a backflow prevention groove is formed on one side surface of the liquid chemical receiving portion adjacent to the buffer portion to prevent the backflow of the liquid chemical.
However, Han teaches wherein a backflow prevention groove is formed on one side surface of the liquid chemical receiving portion adjacent to the buffer portion to prevent the backflow of the liquid chemical [0039].  The same motivation applies as discussed in claim 11 above.
	With regard to Claim 19, Choi teaches the claimed invention except for wherein a guide filter is provided in the buffer portion to separate and pass liquid and gas components.
	However, Han teaches wherein a guide filter is provided in the buffer portion to separate and pass liquid and gas components [0072].  The same motivation applies as discussed in claim 11 above.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 5 and 15 is the inclusion of the limitations wherein the partition wall includes a second partition wall and a third partition wall which block both sides of the liquid chemical receiving portion.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Claims 3, 6, 10, 13, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 3 and 13 is the inclusion of the limitations wherein a scattering prevention hole located in the upper direction among the plurality of scattering prevention holes is formed larger than the size of the scattering prevention hold located in the lower direction among the plurality of scattering prevention holes.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 6 and 16 is the inclusion of the limitations wherein the liquid chemical is allowed to pass over to the adjacent partition through the scattering prevention holes to prevent the liquid chemical from spurting high when the sloshing of the liquid chemical is severe.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 10 and 20 is the inclusion of the limitations wherein the guard filter does not pass a liquid chemical and pass gas.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2020/0180322 discloses an ink container for an inkjet printer, the ink container being configured to prevent a problem caused by fine bubbles accumulated in the ink container. As the ink container containing ink for supplying ink to an inkjet head having a plurality of nozzles that discharge ink, the ink container includes: a bottom surface inclined so that a first side thereof connected to a return line through which ink is returned from the inkjet head is positioned higher than a second side thereof connected to a supply line through which ink is supplied to the inkjet head; and a bubble removing net provided between the supply line and the return line to remove bubbles from ink contained in the ink container.
US 2005/0116997 discloses a pressure adjustment mechanism can provide ink to a subtank with the inside of the subtank being opened to outside air, by using a low driving force. A liquid tank holds liquid to be used by a printing apparatus. The liquid tank has a structure in which a capacity of the liquid tank can be changed so as to generate a negative pressure in the liquid tank. The liquid tank includes a case having an opening at one side of the tank, and a flexible film that covers the opening, and a compressed spring in the tank for pressing the film outwards.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853

/Sharon Polk/Primary Examiner, Art Unit 2853